Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the response filed 28 April 2022, independent claims 1, 19 and 31 were amended to include the proviso “wherein about 15 to about 45% by weight of the fatty acid alkanolamides are compounds where R’ is C15 alkyl or alkenyl, about 40 to about 80% by weight of the fatty acid alkanolamides are compounds where R’ is C17 alkyl or alkenyl, and 0 to about 15% by weight of the fatty acid alkanolamides are compounds where R’ is C7-14, C16 or C18-19 alkyl or alkenyl”. The closest prior art reference is Kumakura (JP 2008/266489A) which discloses an engine oil composition comprising a molybdenum dithiocarbamate, glycerin fatty acid partial ester, alkyl alkanolamide, and zinc dithiophosphate. However, the Examples set forth in applicant’s specification demonstrate that the combination of a mixture of fatty acid alkanolamides as claimed with a molybdenum friction modifier at the claimed ratio produces a synergistic effect in friction reduction performance over time, which is not taught or suggested by Kumakura. Figures 1, 4, 6, 8 and 9 and applicant arguments are deemed to be persuasive.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN M MCAVOY whose telephone number is (571)272-1451. The examiner can normally be reached Monday-Friday 9:30am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    

EMcAvoy
June 14, 2022